537 F.2d 856
Nancy DUKES, d/b/a Louisiana Concessions, Plaintiff-Appellant,v.The CITY OF NEW ORLEANS and Honorable Moon Landrieu,Defendants-Appellees.
No. 73--3979.
United States Court of Appeals,Fifth Circuit.
Aug. 26, 1976.

Okla Jones, II, ACLU of La., Joseph Neves Marcal, III, Gen. Counsel, ACLU of La., William E. Rittenberg, George M. Strickler, Jr., New Orleans, La., for plaintiff-appellant.
Blake G. Arata, City Atty., Joel P. Loeffelholz, Asst. City Atty., New Orleans, La., for defendants-appellees.
Before WISDOM, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
In conformance with the opinion of the Supreme Court in this case (--- U.S. ---, 96 S. Ct. 2513, 48 L.Ed.2d ---, 1976), the judgment of the District Court for the Eastern District of Louisiana granting appellant city's motion for summary judgment is hereby AFFIRMED.